Estrategia Ambiental y Social (Ess)'
Subsole
(CH-L1063)
CHILE

Proyecto de Producción y Comercialización de Frutas de Mesa
1. Descripción del Proyecto:

1.1 La presente iniciativa de Categoría B, será ejecutada por el conglomerado de empresas
reunidas bajo el Grupo Subsole? (Subsole o la Compañía) que se dedica al negocio del
cultivo, procesamiento, comercialización y distribución de frutas de mesa a nivel local e
internacional, convirtiéndose en uno de los principales exportadores con certificación a
nivel global. Subsole trabaja con más de 350 productores asociados en distintas regiones
de la siguiente manera: región sur de Rancagua (96), Aconcagua-Quillota (74), Ovalle-
Vicuña (46), Valle Central (38) y Copiapó (5). Se estima que existen más de 12,000
trabajadores en toda la cadena productiva.

2 Subsole es una de las empresas líderes en varias modalidades de certificación
internacional, incluyendo programas de trazabilidad, inocuidad e higiene en la
manipulación de alimentos, seguridad laboral; además de protocolos de Buenas Prácticas
Agrícolas, uso de fertilizantes y materia orgánica, uso de pesticidas, manejo integrado de
plagas, gestión de residuos y otras medidas ambientales.

3 La producción de Subsole se exporta a los exigentes mercados de Europa y EE.UU y se
enfoca principalmente en las siguientes frutas de mesa: uvas (52%), palta o aguacate
(29%), kiwi (11%), cítricos (6%) y cerezas (1%); llegando a un volumen de exportación
de 10,1 millones de cajas en el periodo 2009/2010.

4 El proyecto comprende el financiamiento del programa de inversiones de Subsole para el
periodo 2010-2014, que incluye la construcción de una planta fotovoltaica en el valle de
Copiapó, ampliación de capacidades incluyendo maquinaria con tecnología de punta a ser
implementadas en las plantas industriales de refrigeración, procesamiento y almacenado
de frutas, la preparación y cultivo de aproximadamente 200 hectáreas para la producción
de de frutas de mesa, y la refinanciación de la deuda de Subsole (estos componentes se
definen como “el Proyecto”).

1.4 La participación del Banco en esta transacción es consistente con la Estrategia de País y
con la Iniciativa de Cambio Climático por el uso de mejores prácticas agrícolas e
industriales, el uso eficiente del agua y de energías renovables. Además, el esperado
aumento de la capacidad de producción y niveles de exportación de Subsole resultarán en
incrementos de la demanda de la mano de obra, aumento de ingresos, tecnificación y

La Estrategia Ambiental y Social es un documento oficial del Banco Interamericano de Desarrollo en el cual se presenta un
análisis resumido del Proyecto, sus potenciales impactos directos e indirectos y las correspondientes medidas de mitigación y
compensación propuestas. Del mismo modo, se realiza un análisis de vacíos de información, temas críticos y se presentan los
próximos pasos definidos en base a la información disponible y para iniciar el proceso de la debida diligencia de acuerdo a los
procedimientos del Banco.

2 El Grupo Subsole se compone de las siguientes empresas: Exportadora Subsole S.A., Servicios Agroindustriales S.A., Subsole
Comercial S.A., Agrícola Los Terrones, Subsole Servicios Portuarios S.A., Frigorífico La Cantera Ltda. y Sembrador Capital de
Riesgo.
2.2

2.3

3.2

3.3

3.4

mayor eficiencia agrícola e industrial; factores que a su vez redundarán en mayores
eneficios para la cadena productiva de fruta fresca.

Marco Institucional y Regulatorio:

El Organismo Ejecutor de la presente iniciativa es el Grupo Subsole, el cual será
responsable de la implementación de las diferentes medidas ambientales y sociales
requeridas según el marco regulatorio de la República de Chile. Del mismo modo, el
Proyecto contempla el cumplimiento de los requerimientos ambientales y sociales del
Banco de acuerdo a la Política de Salvaguardas y sus respectivas directivas.

Subsole, es una de las principales exportadores de Chile con amplia experiencia en la
certificación y la aplicación de mejores prácticas agrícolas e industriales, compitiendo en
los mercados más exigentes de frutas de mesa de EEUU, Europa y Corea del Sur.

La República de Chile posee uno de los marcos regulatorios más detallados y exigentes
en materia ambiental, laboral y social, destacándose en aspectos de gestión del uso del
agua, gestión de desechos sólidos y líquidos, medidas de seguridad e higiene en el
trabajo, gestión de agroquímicos, otorgamientos de licencias y permisos, estudios de
impacto ambiental, etc.

Impactos, Riesgos y Medidas de Mitigación:

En forma preliminar, se espera que el Proyecto tenga impactos positivos desde el punto
de vista ambiental, social y económico dado que el Proyecto aumentará la capacidad de
producción y comercialización de Subsole por medio de la tecnificación, implementación
de mejores prácticas agrícolas e industriales, certificación internacional, etc, llegando a
mayores productores agrícolas en varias regiones chilenas y generando mayores ingresos
y un incremento indirecto en la demanda de bienes y servicios.

Sin embargo, existe un riesgo potencial de contaminación por la mala gestión de
desechos sólidos y líquidos, agroquímicos, accidentes laborales, marginamiento de
potenciales productores, grado de cumplimiento con las normas laborales. Además,
existen riesgos por falta de adaptación al cambio climático y por desastres naturales,
principalmente terremotos, sequias y deslaves. El Proyecto rehabilitará y preparará 200
hectáreas de tierras agrícolas existentes donde algunas hectáreas estaban sin ser
cultivadas o dedicadas a otros cultivos, por lo tanto, no se espera que el proyecto afecte
áreas naturales críticas, como áreas protegidas, ni que avance sobre ecosistemas naturales
o sitios culturales. Sin embargo, existe el riesgo de impactos indirectos y acumulativos si
dichos riesgos no son gestionados en forma apropiada. Del mismo modo, no se esperan
impactos sobre comunidades vulnerables de indígenas ni conflictos por el uso del agua.

En este contexto, la evaluación ambiental y social inicial propone realizar un análisis que
incluya: (i) revisar los diversos procesos agrícolas e industriales; (ii) evaluación de las
capacidades técnicas e institucionales del Ejecutor para seguir las políticas ambientales y
sociales del BID

Durante el diseño del Proyecto y su ejecución se pondrá especial énfasis en asegurar la
capacidad del Ejecutor que le permita atender los aspectos de certificación, mejores
prácticas agrícolas e industriales, certificación internacional, gestión de residuos,
comunicación y participación, así como la resolución de conflictos; y el cumplimiento de

4.2

vi)

las políticas del Banco: OP-703, OP 765, OP-102, OP-704 y la legislación nacional
pertinente.

Estrategia Ambiental y Social para la Debida Diligencia:

Como parte de sus actividades de análisis ambiental y social del Proyecto, el Banco
iniciará el proceso de la Debida Diligencia, el cual tiene por objetivo abordar los
principales impactos y riesgos ya identificados, identificar nuevos impactos y profundizar
sobre las medidas de mitigación y compensación que sean apropiadas. De ser necesarios,
el Banco buscará los mecanismos institucionales con los actores de la sociedad civil,
principalmente organizaciones ambientalistas, empresas certificadoras e instituciones
universitarias y de investigación científica que puedan ayudar a la obtención de
información y al diseño de las medidas de mitigación y compensación de los potenciales
impactos ambientales y sociales mencionados anteriormente. Del mismo modo, se
uscarán mecanismos de comunicación eficientes con los productores y actores
relevantes para los procesos de consulta pública y disponibilidad de la información que
sean requeridas.

Durante el proceso de la Debida Diligencia del presente proyecto, se tendrán en cuenta
los siguientes temas:

Evaluación del cumplimiento por parte del Proyecto con la normativa legal nacional y
local de Chile y las políticas y directivas del BID.

dentificación y evaluación de potenciales impactos ambientales y sociales directos,
indirectos y acumulativos relacionados al Proyecto.

dentificación y evaluación de las correspondientes medidas de mitigación y
compensación ambiental y social para su posterior monitoreo, asegurando la inclusión de
indicadores medibles para futuras actividades de supervisión, con hitos concretos,
cronogramas, presupuestos y responsables.

Evaluación de las medidas para asegurar el cumplimiento de las consultas públicas que
sean apropiadas y requeridas, la disponibilidad de información y participación ciudadana,
incluyendo planes de comunicación para los temas sensitivos que sean identificados.

Evaluación de los futuros procedimientos para monitoreo y supervisión para asegurar la

implementación apropiada de los requerimientos ambientales y sociales. Definición de
responsables, plazos, presupuestos, etc.

Evaluación de potenciales riesgos legales y de reputación para el Banco.

vii)Una vez concluida la Debida Diligencia, el equipo del proyecto presentará un Informe de

Gestión Ambiental y Social (IGAS) el cual resumirá los hallazgos del análisis ambiental
y social de la operación propuesta, las medidas de mitigación y compensación que sean
apropiadas, así como las recomendaciones y cláusulas del contrato de préstamo para la
etapa de implementación del Proyecto.

Filtro de Salvaguardas Ambientales y Sociales:

En cumplimiento de la Política de Salvaguardas Ambientales y Sociales del Banco, se ha
procedido a la utilización del filtro correspondiente, de acuerdo a la política de pre-
evaluación y clasificación de proyectos (OP-703, Directrices B.4 y B.5) arrojando como
resultado la Categoría B como clasificación del Proyecto debido a los potenciales riesgos
mencionados anteriormente. Sin embargo, cabe resaltar que la presente iniciativa tiene
un alto potencial de impactos positivos directos e indirectos si los mencionados riesgos
son gestionados apropiadamente.
